COWART, Judge.
A child’s maternal aunt filed a petition under section 39.404(1), Florida Statutes, to have the child declared dependent and to be *93given custody of it. The juvenile court found the child dependent but placed the child with its natural mother under the supervision of H.R.S. The aunt appeals.
The aunt was not appointed the legal custodian of the child and, therefore, is not authorized to appeal under section 39.-413(1), Florida Statutes.1 We find no rule, statute, or constitutional provision authorizing this appeal. Therefore, it is
DISMISSED.
DAUKSCH and ORFINGER, JJ., concur.

. Compare In Re: K.A.B.; Department of Health and Rehabilitative Services v. Hyson, 483 So.2d 898 (Fla. 5th DCA 1986).